Citation Nr: 0203834	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  94-30 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a seizure 
disorder, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to December 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Montgomery, Alabama, Regional Office (RO), which denied an 
evaluation in excess of 10 percent for a seizure disorder.  
By rating decision dated in March 1994, the RO increased the 
evaluation for a seizure disorder to 20 percent.  In July 
1994, the RO granted a temporary total rating for a seizure 
disorder for the period from June 2 to June 30, 1994 under 
the provisions of 38 C.F.R. § 4.29.  In December 1994, the RO 
granted a temporary total rating for a seizure disorder for 
the period from August 26 to September 30, 1994 under the 
provision of 38 C.F.R. § 4.29.  In December 1996, the RO 
granted a temporary total rating for a seizure disorder for 
the period from February 14 to May 30, 1995, under the 
provisions of 38 C.F.R. § 4.29.  

The veteran was afforded a hearing before a member of the 
Board in Washington, D. C., in January 1999.  The Board notes 
that additional evidence was submitted at the hearing.  The 
veteran and his representative waived initial consideration 
by the RO under the provisions of 38 C.F.R. § 20.1304(c) 
(2001).  Regardless, waivers are not applicable pursuant to 
67 Fed. Reg. 3,099 (January 23, 2002) (to be codified as 
amended at 38 C. F. R. § 20.19.9.  A transcript of the 
hearing has been associated with the claims folder.  

Additionally, at the hearing, the veteran raised the issue of 
entitlement to service connection for anxiety and depression.  
These issues are referred to the RO for the appropriate 
action.  

This case has previously been before the Board.  In July 
1999, the matter was remanded for further development.  The 
case has been returned to the Board.  



FINDINGS OF FACT

1.  The veteran has averaged at least 1 major seizure in the 
last 2 years; or at least 2 minor seizures in the last 6 
months.  

2.  The veteran has not averaged at least 1 major seizure in 
the last 6 months or 2 in the last year; or averaging at 
least 5-8 minor seizures weekly.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
seizure disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. § § 4.121, 4.124a, Diagnostic 
Code 8910 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA outpatient treatment records, dated from April 1993 to 
August 1993, show that the veteran was taking Phenobarbital 
and Dilantin.  In an April 1993 record of treatment, the 
veteran reported that his last seizure was in February 1993 
and prior to that, in February 1992.  A treatment record, 
dated in May 1993, notes his report that he had woken up 
shaking.  The record states, "not seizure."  A July 1993 
record of treatment indicates that he had had no seizures 
since his medication had been increased in May.  

Private treatment records, dated from April 1991 to November 
1996, show that the veteran was taking Dilantin for a seizure 
disorder.  He was restricted from heights and machinery as a 
result of his seizure disorder.  A December 1991 record of 
treatment notes complaints of diarrhea, nausea and vomiting.  
The assessment was possible viral infection.  Similar 
complaints were noted in a February 1992 record of treatment.  
The assessment was seizure disorder, controlled.  Treatment 
records dated in March 1992 and January 1993 note that his 
seizure disorder was stable.  A treatment record dated in 
August 1995 notes no seizures.  Treatment records, dated in 
January 1996 and March 1996, note that his seizure disorder 
was stable.  A May 1996 record of treatment notes complaints 
of occasional headaches with taking seizure medication.  In 
August 1996, it was reported that there was no seizure 
activity.  

On VA examination in April 1993, the veteran reported that 
his last seizures were in February 1993 and October 1992.  He 
described his seizures as grand mal seizures.  In association 
with a seizure, he noted feeling that he was about to swallow 
his tongue, having jerky movements, and loss of bladder 
control.  The examiner stated that no psychiatric problems 
were suspected.  The diagnosis was seizure disorder.  

In an April 1993 vocational rehabilitation evaluation, the 
examiner noted that the veteran had grand mal seizures.  The 
veteran reported that he had not had a seizure since February 
1993.  He indicated that the seizures habitually reoccurred 
on a fourth-month interval.  

In a statement in support of the claim, received in August 
1993, the veteran reported that he had had a major seizure in 
December 1992, and another seizure sometime thereafter.  He 
stated that Dr. L. and Officer E. witnessed the former 
seizure, and that Dr. L. witnessed the latter seizure.  He 
also stated that he had had a seizure in April 1993.  

VA outpatient treatment records, dated from September 1993 to 
October 1993 show that the veteran reported having seizures.  
An October 1993 record of treatment notes that he presented 
post-seizure with a small, lacerated area on his forehead.  
The impression was seizure.  The examiner noted that the 
veteran apparently had had a seizure.  

In his substantive appeal, VA Form 9, received in July 1994, 
the veteran stated that all of his seizures were grand mal 
seizures.  He reported that he was having at least three 
major seizures per month.  

VA hospital records show that the veteran presented on August 
26, 1994 with complaints of seizure.  He reported having had 
a seizure on July 28th.  The report notes the veteran's 
history of having originally been admitted to psychiatry and 
later on, having a seizure.  The report indicates that he was 
transferred to neurology for seizure control.  The veteran 
was discharged on September 21, 1994.  The report notes that 
during hospitalization there had been no seizures.

In association with a statement in support of his claim, 
received in October 1994, the veteran submitted a copy of his 
seizure diary.  In an entry dated July 15th, the writer 
stated that the veteran had had "one major seizure" while 
attending his Aunt's funeral.  A July 19th entry indicates 
that he had had a seizure while in bed.  In a July 28th 
entry, the writer notes that he/she heard a fall upstairs and 
found the veteran lying in the bathtub passed out secondary 
to hitting his head.  The author of the entry described him 
as shaking, with his eyes rolled back in his head, and stated 
that he did not remember anything upon gaining consciousness, 
about 10 minutes later.  A July 29th entry relates that the 
veteran had had a seizure for about five minutes.  In an 
entry dated August 11, 1994, the writer stated that at about 
11:16 a.m. the veteran had had a seizure while eating 
breakfast.  The report relates that he was trying to bite his 
tongue and bumping his head for about 10 to 15 minutes.  An 
August 15th, 1994 entry notes that the veteran had had a 
seizure while in bed asleep, which lasted for about five to 
eight minutes.  In an entry dated August 24, 1994, the writer 
indicated that the seizure on this day was the worst seizure 
that she had witnessed the veteran having had.  The writer 
explained that the seizure was about 20 minutes in duration, 
and that the veteran complained that his head hurt and that 
he felt dizzy all the next day.  

On VA examination in January 1995 (also dated in January 
1994), the veteran reported that he had had approximately six 
to seven seizures during the previous 12 months.  He 
described the seizures as grand mal type seizures.  He 
indicated that he had noticed his skin getting tight and that 
he felt woozy at times.  He also reported that he had had 
rolling movements of the eyes, had bitten his tongue, and had 
had jerky movements of the body and loss of bladder and bowel 
control.  The veteran stated that he had been having an 
increasing amount of seizures during sleep.  He reported that 
his last seizure occurred on November 19, 1994.  The 
diagnosis was seizure disorder.  

VA treatment records show that the veteran was hospitalized 
on February 14, 1995, with complaint of having had a seizure 
that morning.  No seizure activity was noted.  A treatment 
record, dated February 16, 1995, notes that the veteran 
looked, and was, sleepy, and that his speech was sluggish.  
The assessment was a case of grand mal seizure on medication.  
A record of treatment dated February 20, 1995, notes that he 
did not have any seizures that day or the day before.  The 
assessment was grand mal seizure on medication.  The examiner 
noted that he was sleepy and staggering.  Records dated 
February 22, 1995 note complaints of dizziness, unsteady 
gait, and nausea.  Testing revealed that his level of 
Phenobarbital was greatly elevated above therapeutic level.  
The following day he reported severe shake and tremor at 
night.  The assessment was case of grand mal seizures when 
taking Dilantin and Phenobarbital.  The record reflects that 
levels of Restoril and Elavil were decreased.  In a March 1, 
1995 treatment record, the examiner noted no objective signs 
of seizure.  The assessment was that he had had repeated 
toniclonic seizures on Dilantin.  A March 5, 1995 treatment 
record notes that he had no seizures all week.  An April 1995 
record of treatment notes that the last seizure was on 
February 14, 1995.  A treatment record dated May 2, 1995, 
notes that the veteran was reported by another patient after 
he fell in an elevator.  The assessment was possible seizure 
activity as evidenced by alteration in mental status.  On 
follow up evaluation, the physician reported that the veteran 
had had a seizure episode.  He was noted to be very 
lethargic, with slurred speech when awoken.  The discharge 
summary reflects that he was seen on May 2, after he became 
very drowsy and difficult to arouse.  The report notes that 
he became more alert the next morning and that there was no 
seizure.  He was discharged from the hospital on May 4, 1995.  

In a statement in support of the claim, received in November 
1998, the veteran asserted that he averaged about 3 grand mal 
seizures per month.  He stated that his seizure activity 
increased when he was under stress.  

At personal hearing before the undersigned member of the 
Board in January 1999, the veteran testified that his last 
major seizure was in 1995.  Transcript at 4 (January 1999).  
He stated that he had had about four or more minor seizures 
per month, on an average of once per week.  Id. at 4-7.  He 
related that no one had observed his seizures and estimated 
that they lasted about 10 to 15 minutes in duration.  He 
indicated that the seizures came on all of sudden and that 
the seizures rendered him unconscious.  Id. at 4-5.  He 
testified that he has lived alone for approximately nine 
years.  Id. at 5.  He indicated that he was terminated from 
his employment as a result of his health and seizures in 
1994.  Id. at 9.  He testified that his driver's license had 
expired.  Id. at 10.  

VA treatment records, dated from February 1999 to April 1999, 
reflect the veteran's history of epilepsy since 1983.  His 
reported that his last seizure was on November 15, 1998.  

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered, it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

The various forms of epilepsy are evaluated in accordance 
with a general rating formula.  A confirmed diagnosis of 
epilepsy with history of seizures warrants a 10 percent 
evaluation.  A 10 percent evaluation is also the minimum 
evaluation when continuous medication is shown necessary for 
the control of epilepsy.  (This minimum evaluation will not 
be combined with any other rating for epilepsy).  A 20 
percent evaluation is warranted when there has been at least 
1 major seizure in the last 2 years or there have been at 
least 2 minor seizures in the last 6 months.  A 40 percent 
evaluation requires at least 1 major seizure in the last 6 
months or 2 major seizures in the last year; or an average of 
at least 5 to 8 minor seizures weekly.  A 60 percent 
evaluation requires an average of at least 1 major seizure in 
4 months over the last year; or 9 to 10 minor seizures per 
week.  An 80 percent evaluation requires an average of at 
least 1 major seizure in 3 months over the last year; or more 
that 10 minor seizures weekly.  A 100 percent evaluation 
requires an average of at least 1 major seizure per month 
over the last year. 38 C.F.R. § 4.124a, Codes 8910, 8911.

38 C.F.R. § 4.124a sets forth a general formula for rating 
epilepsy.  The notes thereto provide that a major seizure is 
characterized by the generalized toniclonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head (``pure'' petit mal), or sudden jerking movements of 
the arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  Additional notes to 38 
C.F.R. § 4.124a provide that in the presence of major and 
minor seizures, rate the predominating type.  There will be 
no distinction between diurnal (daytime) and nocturnal 
(night-time) major seizures. 

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121.



VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the August 1993, March 1994, July 1994, and December 1996 
rating decisions of the reasons and bases for the denial of 
his claim.  He was further notified of this information in 
the June 1994 statement of the case and the December 1996 and 
November 2001 supplemental statements of the case.  The Board 
concludes that the discussions in the August 1993, March 
1994, July 1994, and December 1996 rating decisions, as well 
as in the statement and supplemental statements of the case, 
which were all sent to the veteran, informed him of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of the claim.  The Board notes that the 
veteran was afforded an opportunity to present evidence and 
argument in support of his claim, and did so.  The actions of 
the Board member at the hearing complied with 38 C.F.R. § 
3.103 (2001) and VCAA.  The VA records constitute VA 
examinations.  38 C.F.R. § 3.326(b).  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The veteran's seizure disorder is rated under the provisions 
of Diagnostic Code 8910, pertaining to the evaluation of 
grand mal epilepsy which, in turn, is rated under the general 
rating formula for major seizures.

The veteran is seeking a higher evaluation for his seizure 
disorder.  A determination in this case is based upon the 
frequency with which the seizures occur. 

The veteran has provided both medical and lay evidence as to 
the frequency of his seizures.  In April 1993, the veteran 
reported that his most recent seizure was in February 1993, 
and prior to that, in October 1992.  He further stated that 
he began having a seizure every 4 months after February 1993.  
In August 1994, he reported having seizures three times per 
month.  

Hospital records, dated from August 1994 to September, note 
no seizures.  In addition, VA outpatient treatment records, 
dated from April 1991 to November 1996 disclose no seizures, 
reflecting that his seizure disorder was stable.  

The Board notes that in the veteran's log of seizures, an 
unidentified individual reported having witnessed 6 to 7 
seizures.  In addition to the fact that is unknown who the 
observer was, some of the entries bare only a partial date as 
to when the alleged seizures occurred.  When balanced against 
the reliable evidence, the Board finds that the lay evidence 
in this case does not constitute competent consistent lay 
evidence in support of the veteran's contentions as to the 
frequency of his seizures.  38 C.F.R. § 4.121.  

The credible evidence establishes that the veteran has had an 
average of at least 1 major seizure in the last two years; or 
at least 2 minor seizures in the last 6 months.  VA 
outpatient records dated from September 1993 to October 1993 
reflect an impression of seizure.  Hospital records, dated 
from February 1995 to May 1995, show that he had a seizure on 
May 2, 1995.  While the veteran reported having had a seizure 
the morning of February 1995, on hospital admission that day, 
no seizure activity was noted.  The credible evidence does 
not show that the veteran has had a seizure since May 1995.  

The evidence fails to establish that an evaluation in excess 
of 20 percent is warranted.  The evidence does not establish 
that the veteran averaged at least 1 major seizure in the 
last 6 months or 2 in the last year or at least 5 to 8 minor 
seizures weekly to warrant a higher evaluation.  The Board 
notes that while the evidence indicates that he has had 
spells with shaking, nausea, and vomiting, these symptoms 
have not been related to a seizure disorder.  38 C.F.R. § 
4.14 (2001).  The Board is fully aware that lay evidence may 
be considered in the evaluation of seizure frequency.  
However, the testimony must be competent and consistent.  The 
lay statements advanced in support of this claim are 
remarkably inconsistent and not credible.  The lay informants 
have indicated a frequency ranging from approximately two per 
year, to every four months, to three seizures per month, to 
multiple seizures in July and August 1994, to 6-7 seizures in 
1994, and other measures of frequency.  The lack of 
consistency renders the statements neither reliable nor 
credible.  The veteran's actual testimony is equally not 
reliable.  

Against this background, there have been rare or infrequent 
seizure episodes and other evidence reflecting that the 
seizure disorder is stable.  We conclude that in this case, 
the evidence that supports the claim is unreliable and that 
the preponderance of the evidence is against the claim.  The 
fact that some examiner's believed the reports of seizure 
frequency is not determinative.  The examiner's acceptance of 
a report of frequency is not probative when the veteran's own 
statements are inconsistent.  

In addition, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that a seizure disorder has in the past caused 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  In fact, an August 1992 vocational 
rehabilitation evaluation report reflects that the veteran 
was qualified for vocational rehabilitation.  His enrollment 
in the program for training as a dental lab technician was 
discontinued in November 1995 as a result of his failure to 
continue to attend school as of August 1994.  Although the 
counseling record indicated that the veteran had he not 
overcome the effects of impairment on employability, it was 
also found that he did not have a "serious employment 
handicap."  The fact that the veteran has a partial 
employment handicap is consistent with a 20 percent 
disability evaluation.  Similarly, it has not been shown that 
a seizure disorder has required frequent hospitalization.  
Rather, the facts establish infrequent periods of 
hospitalization.  The record discloses that the veteran has 
been hospitalized on two occasions during the appeal period.  
Such does not render the use of the regular standards 
impractical.  


ORDER

An evaluation in excess of 20 percent for a seizure disorder 
is denied. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



